DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Amendment
The amendment filed on 1/10/2022 has been entered. Claims 1, 7-9, 17-18, 21-22 and 25 are currently amended.  Claims 2-3, 5, 14-15 have been cancelled.  Claims 1, 4, 6-13, 16-25 are pending and are under consideration in this office action.

Response to Arguments
Applicant's argument, beginning at page 11, filed on 1/10/2022, with respect to 112(a) rejection has been fully considered and is persuasive.  Specifically, the amendment removed the phrases of “a first section”, “a second section”, and “a third section” so that there is no new matter in the claim anymore.  The 112(a) rejection is withdrawn.
Applicant's argument, beginning at page 12, filed on 1/10/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  Specifically, the amendment replaced the “desired vol%” with a specific value of “50 vol%” so that the limitation is not indefinite anymore.  The 112(b) rejection is withdrawn.
Applicant's argument, beginning at page 12, filed on 1/10/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach the claimed one heating cycle and in-line process.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 4, 6-13, 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method for manufacturing a steel tube of recited composition, comprising the steps of providing a steel strip, forming a tube, welding the formed tube, and heat treating the entire tube, in one continuous in-line process with recited line speed.  The heat treatment comprises heating the tube to achieve at least 50 vol% austenite, cooling the tube to re-introduce at least 50 vol% ferrite by the recited cooling rates and to the recited cooling temperatures.  The heat treatment is varied among sections of the tube so that (1) the tube sections have different physical properties from a single steel strip material, or (2) the tube sections have a singular combination of physical properties from a variety of steel chemistries.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The office action of 10/8/2021 made a 112(a) rejection because the recited “first section”, “second section”, and “third section” in claim 1 are new matters.  Since the amendment removed these limitations, the 112(a) rejection is moot.
The office action of 10/8/2021 made a 103 rejection because the prior art of Shinya et al (JP2000119754A) in view of Goto et al (US 20170362678 A1), Fukushima (“Recent Technological Progress in High Speed Continuous Annealing”, Transactions ISIJ, Vol. 25, 1985 (278)), and Singh (US 20180214924 A1) teaches a method for manufacturing a welded steel tube with overlapping composition, comprising the steps of providing a steel strip, forming a tube, welding the tube, and heat treating the tube.
However, as stated in the 1/10/2022 applicant’s argument, the prior art Shinya discloses a two-cycle annealing process. The first heating cycles is to achieve 100% austenite (i.e., > Ac3), thereafter it is air cooled. The second heating cycle is to achieve a targeted volume fraction of ferrite phase after which it is water quenched. This series of process cycles takes several tens of minutes if not hours. This could not be conducted in an in-line process with a tube making processes of roll-forming and seam welding. The present invention is about using one heating-cooling cycle that can be performed within seconds where the cooling trajectory achieves the required microstructure.  Thus, even though prior art Goto discloses a in-line process for heat treatment, it is improper to combine the in-line process with Shinya.  In addition, Goto teaches the in-line process for the welded portion, not the entire tube.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 6-13, 16-25 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762